DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of European Community Plant Variety Office of application 2020/2257 filed on September 21, 2020 required by 37 CFR 1.55.

Drawings
The drawings filed on September 7, 2021 are accepted.

Objection to the Disclosure
37 CFR 1.163

The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.
35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.
In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected under 37 CFR 1.163(a) because the specification presents less than a full and complete botanical description and the characteristics which distinguish over related known varieties.  
More specifically: 
Chart 1 describes a comparison between the claimed plant and ‘Poulcas031’ (USPP 22,502).  The differences in petal count, flower diameter and flower color do not clearly show the difference between the two plants.  The petal count of 45 for the claimed plant falls within the range of 40 to 50 count of ‘Poulcas031’.  The flower diameter of 75 mm for the claimed plant falls within the range of 70 to 80 mm of ‘Poulcas031’.  Lastly the color description N66B (vivid purplish pink) for the claimed plant is very similar in color to N57A (vivid purplish red) of ‘Poulcas031’.  These physical botanical characteristics do not appear to distinguish the claimed plant from ‘Poulcas031’.  It is noted however, that the stamen number of 35-40 on average of the claimed plant differs from ‘Poulcas031’ 75 on average (col. 4, line 27).  In addition, the pistil number of 30 on average of the claimed plant differs from the 50 on average of ‘Poulcas031’ (col. 4, line 29).  Furthermore, ‘Poulcas031’ has 10 petaloids (col. 4, line 15) and the claim plant does not have any.  Inventor should clearly describe the differences between the claimed plant and ‘Poulcas031’.
If readily available, Inventor should disclose in the specification the size of the basal spot on the petal upper surface, such as very small, small, medium or large.
Page 7, line 7 describe the absence of long prickles.  If there are any shorter prickles on the claimed plant then such should be disclosed in the specification.  
If readily available, Inventor should disclose in the specification the undulation of the leaflet margin, such as absent or very weak, weak, medium, strong or very strong.
	The specification is to provide as fully and completely a disclosure as possible of the claimed plant and the characteristics thereof to distinguish the claimed plant over related known varieties and its antecedents.
The above listing may not be complete.  Inventor should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.

Claim Rejection
35 USC § 112(a) and 112(b)
	
Claim 1 is rejected under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.
Conclusion
	No claim is allowed.
Comment
CPVO Register 4.1.51 (retrieved from the Internet at https://online.plantvarieties.eu/publicConsultationDetails?registerId=20202257&denomination=poulpal089, 2 pp.) discloses a Plant Breeder’s Right Application no. 20202257 for ‘Poulpal089’.  The first sale of the claimed plant occurred inside the European Union on October 1, 2019 in Denmark, less than one year before the effective filing date of the claimed invention (September 21, 2020). The disclosure would not be prior art because of the exception under 102(b)(1).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661
	






REQUIREMENT FOR INFORMATION UNDER 37 CFR 1.105
		
		A rose plant named ‘Poulpal089’ was disclosed in Poulsen Roser A/S (retrieved from the Internet at https://www.poulsenroser.dk/fr/roses/ShowProduct/60284, 2 pp.) as an introduction in 2019 on p. 1.  The effective filing date for this application is September 21, 2020.  The one-year grace period is September 21, 2019.  The exact date the claimed plant was introduced is not clear nor is it clear if the plant disclosed in the reference meets the requirement for exception under 35 USC 102(b)(1).  Public use, sale or public availability prior to September 21, 2019 would fall outside the exceptions of 102(b)(1)(A) or 102(b)(1)(B).  In addition, it is not clear what the term “Year of introduction” means.  For example, does it mean that the plant was offered for sale, available to the public, etc. in 2019?
		Inventor of this application is required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
		The information is required to determine when and to what extent the claimed plant variety ‘Poulpal089’ was publicly accessible and was not for sale prior to the effective filing date of the claimed invention.
In response to this requirement please provide:
		(a) information available regarding the first sale or other public distribution of the claimed plant variety anywhere in the world, including date(s) and location of any sale or other public distribution including any public information available regarding sales, offers for sale, or public distributions of the claimed plant variety that occurred before the effective filing date of the claimed invention, including information pertaining to whether this was an obscure, solitary occurrence that would go unnoticed by those skilled in the art;
		(b) a copy of any plant breeder's rights applications, published proposed denominations, and breeder's rights grants, relating to the claimed plant variety, before the effective filing date of this instant application;
		(c) a copy of any publications or advertisements relating to sales, offers for sale, or public distributions of the claimed plant variety anywhere in the world if the sale, offer for sale, or public distribution occurred before the effective filing date of this instant application;
		(d) any information relating to the accessibility or non-accessibility of the claimed plant variety that one of ordinary skill in the art could have derived from the printed plant breeder’s right document;
		(e) Inventor is also invited to submit any information that would indicate that one of ordinary skill in the art would not have known how to successfully reproduce the claimed plant variety; and
		(f) a listing of every trade name, trademark, proposed denomination, published denomination or testing designation used to refer to, designate or market the claimed plant anywhere in the world.
		The Office does not maintain a collection of Plant Breeders’ Rights documents and they are not readily obtainable electronically.  It is reasonable to expect that Inventor or Applicant (assignee) can readily obtain the requested documents and information.
		The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.  
		The Inventor is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  If an item required by the examiner is unknown to the applicant, a statement that the item is unknown to Inventor will be accepted as a complete response to the requirement for that item.  Where the Inventor does not have and cannot readily obtain an item of required information, a statement that the item cannot be readily obtained will be accepted as a complete response to the requirement for that item.  
		A complete reply to the enclosed Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action, which is 3 months.  This requirement is subject to the provisions of 37 CFR1.134, 1.135 and 1.136.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


	/SHUBO (JOE) ZHOU/            Supervisory Patent Examiner, Art Units 1661 and 1662